

116 HR 2555 IH: Never Forgotten Korean War POW Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2555IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Sean Patrick Maloney of New York (for himself, Mr. Fitzpatrick, Mr. Crawford, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Combat Duty Pay Act of 1952 to require that former members of the uniformed services
			 who were captured or entered a missing-in-action status during the Korean
			 War while serving as a member of a combat unit in Korea receive combat pay
			 for each month spent in a captured or missing-in-action status, rather
			 than just a total of four months.
	
 1.Short titleThis Act may be cited as the Never Forgotten Korean War POW Act. 2.Recognition of entire period spent in a captured or missing-in-action status during the Korean War for receipt of combat pay (a)In generalSection 704(b) of the Combat Duty Pay Act of 1952 (title VII of Department of Defense Appropriation Act, 1953; 66 Stat. 539) is amended by striking for not more than three months thereafter and inserting for each month thereafter.
			(b)Application of amendment
 (1)Covered personsSection 704(b) of the Combat Duty Pay Act of 1952, as amended by subsection (a), applies only with respect to a former member of the uniformed services who received combat pay under such section and who is alive as of the date of the enactment of this Act.
 (2)Combat pay amountIn determining the actual amount to be paid to a former member of the uniformed services covered by paragraph (1), the Secretary of Defense shall increase the amount determined under section 704(b) of the Combat Duty Pay Act of 1952, as amended by subsection (a), using an appropriate inflation adjustment.
				